DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
Response to Amendment
Claims 1-6 and 9-23 are pending in the Amendment filed 08/24/2021, and claims 1-5 and 15-20 remain withdrawn.
The prior art rejections of record are withdrawn in view of Applicant’s amendment to claim 6.
However, claims 6, 9-14, and 21-23 are rejected, as set forth below, in view of newly cited reference to Ortiz Egea et al. (US 20200036880 A1).
Response to Arguments
Applicant’s arguments with respect to claim 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference to Ortiz Egea et al. (US 20200036880 A1) teaches a method for detecting fluid on a surface [Abstract, para. 0001], including detecting one or more ripples [para. 0046-49].
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/617,716 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Here, the prior-filed provisional Application No. 62/617,716 fails to provide support or enablement for amended claim 6 as to “detecting irregular ripples”.
As such, claim 6, and claims dependent thereon cannot be afforded the filing date of the prior-filed Application, and instead are considered to have an effective filing date of 01/16/2019, i.e., the filing date of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-14, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Additionally, claim 6 is unclear and therefore indefinite because it is unclear if the step of “generating an alert” is conditional on detecting a compromised cleaning operation. For the purposes of examination, the limitation has been interpreted as “generating an alert based on detecting a compromised cleaning operation”.
Claims 9-14 and 21-23 are rejected as being dependent upon rejected base claim 6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9-11, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Knutson et al. (US 20170049287 A1), in view of Ortiz Egea et al. (US 20200036880 A1).
See Priority, above, for discussion of the effective filing date of the instant claims, which is antedated by the above cited references. Here, Ortiz Egea qualifies as prior art under 35 USC 102(a)(1).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
6.    Knutson discloses a method of detecting a compromised cleaning operation in a floor scrubber [Abstract, “cleaning operation sensing system can detect a condition of the cleaning operation”], the method comprising:
capturing an image of a surface cleaned by the floor scrubber, using at least one camera 46 of the floor scrubber 10 [para. 0043, “rear-facing optical camera that can capture a visible spectrum image of the floor behind squeegee 32 or machine 10”; para. 0044, “thermal imaging device”];
analyzing the image for evidence of improper cleaning operation [para. 0042, “the images and optical signatures can be compared to reference images and signals stored in a library or database stored in control panel 18 so that control panel 18 can conduct an automated comparison of the data obtained from the live cleaning process to reference data taken from a reference cleaning operation where the cleaning operation is occurring as intended, e.g., without any, or any significant, water trailing”];
detecting a compromised cleaning operation by detecting visual artifacts [para. 0042, “water trailing”; para. 0044, “streak on the thermal image”]; 
generating an alert [para. 0060, “data can be shown in various formats to an operator of machine 10 via a plurality of different methods, such as graphically at display 34 or via indicators at remote device 33”]; and
implementing at least one corrective action on the floor scrubber based on the cause of the alert [para. 0062];
wherein the step of detecting a compromised cleaning operation further comprises detecting water streaks using an edge detection algorithm [para. 0044, “streak on the thermal image”; para. 0045, “it can be advantageous to "negative" (e.g., color inverse) the image in the visible spectrum to provide contrast for comparison with other electronic images”] and detecting irregular ripples;
wherein the step of detecting irregular ripples indicates a misplaced or damaged squeegee [para. 0044];
 and evaluate intensity gradient of the image.
Knutson teaches multiple imaging/monitoring techniques, including infrared, near-infrared, ultraviolet, polarization, and spectroscopy [para. 0043-46], and further teaches an image processing step of color inversing an image to avoid false detection of tile grout lines, paint stripes, etc. as water trails [para. 0045]. Knutson further teaches that any of these imaging techniques can be used to identify water streaking which indicates a compromised squeegee [para. 0044-46, 0060, 0063]. However, none of these techniques, or the image processing step, are expected to “evaluate the intensity gradient of the image”, and Knutson is further silent towards “detecting irregular ripples”, as recited in amended claim 6.
Knutson therefore fails to explicitly disclose (emphasis added in italics):
wherein the step of detecting a compromised cleaning operation further comprises detecting water streaks using an edge detection algorithm and detecting irregular ripples;
wherein the step of detecting irregular ripples indicates a misplaced or damaged squeegee;
wherein the step of analyzing the image further comprises of a step of processing the image to enhance edges, remove excess noise and evaluate intensity gradient of the image.
However, Ortiz Egea discloses a method of detecting fluid on a surface [Abstract, Fig. 3], comprising:
[0001] Fluid spills may pose challenges and create hazards in a variety of areas, including commercial spaces such as grocery stores and other retail establishments. Detecting fluid spills quickly can protect public safety. However, fluid spills can be difficult to identify in images, as ambient light conditions may not provide sufficient contrast to detect transparent fluids or small spills on a surface.
[0046] With reference to FIG. 3, at 304, the method 300 may include using narrow-band light to illuminate a surface. At 308, the method 300 may include, wherein the narrow-band light comprises one or more of collimated, diffused, and directional light. At 312, the method 300 may include using a 
[0047] At 320, the method 300 may include obtaining, at a first clock cycle, a first image of the surface illuminated using the narrow-band light; deactivating the narrow-band light; obtaining, at a second clock cycle, a second image of the surface while the narrow-band light is deactivated; and generating the image of the surface by subtracting the second image from the first image. At 324, the method 300 may include, wherein obtaining the image of the surface comprises using a narrow-bandpass filter matching a bandwidth of the narrow-band light. 
[0048] At 332, the method 300 may include thresholding the image. At 336, the method 300 may include, based on thresholding the image, detecting one or more contrasting regions in the image. At 338, the method 300 may include, wherein detecting one or more contrasting regions comprises detecting one or more contrasting edges in the image. At 340, the method 300 may include, based on detecting the one or more contrasting regions in the image, determining that the fluid is present on the surface. 
[0049] At 344, the method 300 may include, wherein determining that the fluid is present on the surface comprises detecting one or more of ripples or specular reflections in the image. At 348, the method 300 may include wherein detecting one or more contrasting regions in the third image comprises comparing the image to a golden frame image representing the surface without the fluid present. At 356, the method 300 may include, wherein detecting one or more contrasting regions in the image comprises using a cognitive algorithm to analyze the image.
For example, and with reference again to FIG. 1, the computing device 104 may process the third image 140 using a thresholder 152 that may segment and/or enhance contrast in the third image 140. The thresholder 152 may implement a variety of suitable methods for this purpose, such as an edge-locating algorithm based on first order derivatives and/or statistical thresholding, such as a clustering-based image thresholding technique based on Otsu's method. [para. 0038].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting water on a surface via 
9.    Modified Knutson discloses the method of claim 8, but fails to explicitly disclose: wherein the edge detection algorithm is a canny algorithm or a variation thereof [Ortiz Egea, para.0038, “Otsu’s method”].
10.    Modified Knutson discloses the method of claim 6 wherein the step of detecting a compromised cleaning operation further comprises of detecting a scratch generated by a hard object stuck under the vacuum cleaning system of the floor scrubber [para. 0044].
11.   Modified Knutson discloses the method of claim 6 wherein the step of detecting a compromised cleaning operation further comprises of detecting pooling of fluid indicating a misplaced or damaged squeegee [para. 0043-44].
21.    Modified Knutson discloses the method of claim 6 wherein the alert is selected from a list consisting of a visual light, an audio sound, electronic message, an instant message, a text notification [para. 0060, “data can be shown in various formats to an operator of machine 10 via a plurality of different methods, such as graphically at display 34 or via indicators at remote device 33”], and a tactile vibration.
22.    Modified Knutson discloses the method of claim 6 wherein the corrective action is selected from a list consisting of stopping the floor scrubber, stopping the vacuum motor, alerting the operator [para. 0060], and wirelessly transmitting the alert to a remote autonomous floor scrubber management system [para. 0060].
23.    Modified Knutson discloses the method of claim 6 wherein the camera is located at the underside, rear, front or side.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Knutson et al. (US 20170049287 A1) in view of Ortiz Egea et al. (US 20200036880 A1), as applied to claims 6, 9-11, and 21-23 above, and further in view of YI et al. (US 20160206170 A1). 
12.    Modified Knutson discloses the method of claim 6, but fails to explicitly disclose:
wherein the step of analyzing the image for evidence of improper cleaning operation further comprises comparing the images of the front and rear cameras on the floor scrubber to detect differences in the images.
Knutson discloses optical sensors 12A and 12B used to determine the position of machine 10 relative to objects sensed by the sensors 12A and 12B [para. 0023], and further teaches a rear-facing optical camera 46 to detect undesirable water trailing on a just cleaned surface [para. 0043]. 
However, YI discloses a robot cleaner [Abstract], comprising:
[0180] In some implementations, when cleaning is performed first, the first sensor 20a performs a first sensing function of sensing a pre-cleaning state and the second sensor 20b performs a second sensing function of sensing a post-cleaning state, but when the cleaning is performed again, the second sensor 20b performs the first sensing function of sensing a pre-cleaning state and the first sensor 20a may perform the second sensing function of sensing the post-cleaning state. 
[0181] Also, in some implementations, the cleaning area is cleaned again, the control unit 30 may control the main body 10 to turn the main body 10 by 180 degrees in the traveling direction and move forward to clean the cleaning area again. 
[0182] In some implementations, the main body 10 may turn the facing direction to the direction of the cleaning area and move forward to travel to clean the cleaning area again. 
[0183] In some implementations, the cleaning area is cleaned again, the control unit 30 may control the main body 10 to travel the cleaning area a plurality of times in a reciprocating manner such that the first sensing result according to the re-cleaning is equal to or less than the preset first reference. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting water trails by comparing captured 
13.    Modified Knutson discloses the method of claim 6 wherein the corrective action is to recognize that areas of the cleaned surface have not been cleaned properly and to note the locations of those areas for further cleaning [YI, Abstract, para. 0180-183].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting water trails by comparing captured images to references images, of the cleaning robot of modified Knutson, to include the method of re-cleaning areas which are not sufficiently cleaned, of the cleaning robot of YI, in order to improve the cleaning efficiency of the cleaning robot, as taught by YI [para. 0180-183].
14.    Modified Knutson discloses the method of claim 6 where instructions are generated to re-clean areas that have not been cleaned properly [YI, Abstract, para. 0180-183].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting water trails by comparing captured images to references images, of the cleaning robot of modified Knutson, to include the method of re-cleaning areas which are not sufficiently cleaned, of the cleaning robot of YI, in order to improve the cleaning efficiency of the cleaning robot, as taught by YI [para. 0180-183].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show autonomous robots and/or image processing [Abstract]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713